DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 7/25/2022.  Claims 1-25 are pending.  Claims 12-25 are withdrawn.  Accordingly, claims 1-11 are pending for consideration in this Office Action.

Response to Amendment

The objection to the abstract has been withdrawn in light of the amendments filed. 

Claim Interpretation

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are maintained.  See non-final Office Action for detailed discussion.
Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 8, 10, 11, 22, 23 and 25, the recitation of “control unit” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the structure of the recited “...control unit,” is not described. At 0057 it is disclosed that the “control unit” is adapted to receive feedback from the detecting unit, and may control the power-consuming function component based on a detection result. However, the disclosure is silent as to what structure is encompassed by the “control device” and/or what structure performs the recited “receiving” and “controlling.”  The use of the term “unit” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. See MPEP 2181 I
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
	
Regarding Claims 21, 22 and 24, the recitation of “video recording module” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the structure of the recited “...video recording module,” is not described. At 0087 it is disclosed that the “video recording module” records a video. However, the disclosure is silent as to what structure is encompassed by the “recording module” and/or what structure performs the recited “recording.”  The use of the term “module” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. See MPEP 2181 I
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claims 19 and 25, the recitation of an “illumination unit” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the structure of the recited “...illumination unit,” is not described. At 0090 it is disclosed that the “illumination unit” improves an illumination state or improves a quality of a video recording. However, the disclosure is silent as to what structure is encompassed by the “illumination unit” and/or what structure performs the recited “improving of illumination state or illuminating and/or improves video quality.”  The use of the term “unit” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. See MPEP 2181 I
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8, 10, 11, 22, 23 and 25, the recitation of a “...control unit” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “control unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Without reciting the particular structure, materials or steps that accomplish a function or achieve the results, all means or methods or resolving the problem may be encompassed by the claim.  Thus, the scope of the claim is not clear and/or insufficient to teach when the claim limitation is satisfied.  See MPEP 2173.05(g).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 21, 22 and 24, the recitation of “video recording module” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “video recording module” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Without reciting the particular structure, materials or steps that accomplish a function or achieve the results, all means or methods or resolving the problem may be encompassed by the claim.  Thus, the scope of the claim is not clear and/or insufficient to teach when the claim limitation is satisfied.  See MPEP 2173.05(g).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 19 and 25, the recitation of an “illumination unit” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of an “illumination unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Without reciting the particular structure, materials or steps that accomplish a function or achieve the results, all means or methods or resolving the problem may be encompassed by the claim.  Thus, the scope of the claim is not clear and/or insufficient to teach when the claim limitation is satisfied.  See MPEP 2173.05(g).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US2014/0300265).

Regarding Claim 1, Lee teaches a refrigerator [fig 4], comprising: a refrigerator body [2] formed with a receiving chamber [18]; a drawer [30] movably received in said receiving chamber, said drawer being at a first location when said drawer is closed [at least the rear part of body 2] and being movable to a second location that is spaced from the first location [at least the location shown in fig 4; 0028; 0087]; and a first sensor [92] mounted to move with said drawer or being fixed to a wall of said receiving chamber, said first sensor being configured to detect whether the drawer reaches the second location that is spaced from the first location [0089; where the limitation is claimed in the alternative and Lee teaches where the sensor is fixed to an upper wall of the receiving chamber];
a second sensor configured to detect whether said drawer is at the first location [0090; where it is disclosed sensors 92, 94 may be spaced apart from each other thereby serving to sense a moved position of the drawer 30.  Additionally, it is disclosed that additional sensors 92, 94 may be provided and spaced as required; See Drawing III below for a position of the sensor based upon the disclosure of 0090].

Regarding Claim 2, Lee teaches the invention of Claim 1 above and Lee teaches wherein the second location is located between the first location and a third location, the drawer being in a maximum open state at the third location [Drawing I].

Regarding Claim 3, Lee teaches the invention of Claim 2 above and Lee teaches wherein the second location is closer to the third location than the first location [Drawing I].


    PNG
    media_image1.png
    805
    967
    media_image1.png
    Greyscale

Drawing I





Regarding Claim 4, Lee teaches the invention of Claim 1 above and Lee teaches wherein the drawer is in a maximum open state at the second location [Drawing II].

    PNG
    media_image2.png
    805
    967
    media_image2.png
    Greyscale

Drawing II


    PNG
    media_image3.png
    721
    646
    media_image3.png
    Greyscale

Drawing III



Regarding Claim 5, Lee teaches the invention of Claim 1 above and Lee teaches a trigger [90] cooperating with said first sensor and said second sensor [0090].  

Regarding Claim 6, Lee teaches the invention of Claim 5 above and Lee teaches wherein said trigger is adapted to generate a physical quantity adapted to be sensed by said first sensor; or said first sensor comprises a mechanical switch, said trigger being adapted to mechanically trigger the mechanical switch at the second location [0090].

Regarding Claim 7, Lee teaches the invention of Claim 6 above and Lee teaches wherein said first sensor comprises a magnetosensitive element, and said trigger comprises a magnet [0090].

Regarding Claim 8, as best understood, Lee teaches the invention of Claim 5 above and Lee teaches a control unit [80] determining, based on feedback of said first sensor and said second sensor, a direction in which the drawer is being moved to the second location [0089; 0090].

Regarding Claim 9, Lee teaches the invention of Claim 8 above and Lee teaches wherein said second sensor and said first sensor are spaced apart by a spacing distance along a direction in which the drawer is movable, and said trigger is configured to cooperate with said second sensor at the first location [0089; 0090; fig 4].



Regarding Claim 10, as best understood, Lee teaches the invention of Claim 8 above and Lee teaches wherein after receiving, from said second sensor, a signal indicating that the drawer leaves the first location, when receiving, from said first sensor for an odd number of times, a signal indicating that said drawer reaches the second location, said control unit [80] determines that said drawer is moved to the second location along a direction in which the drawer is opened [0089; 0090; 0217; 0218 where an odd number of times the drawer leaves the first location being indicative of an open position is axiomatic].

Regarding Claim 11, as best understood, Lee teaches the invention of Claim 8 above and Lee teaches wherein after receiving, from the second sensor, a signal indicating that the drawer leaves the first location, when receiving, from said first sensor for an even number of times, a signal indicating that said drawer reaches the second location, said control unit [80] determines that said drawer is moved to the second location along a direction in which said drawer is closed [0089; 0090; 0217; 0218where an even number of times the drawer leaves the first location being indicative of an closed position is axiomatic].

Response to Arguments

On pages 12-14 of the remarks, Applicant argues that rejections pursuant to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are improper and correspondingly 112(a) and 112(b) rejections with respect to the limitation “control unit.” Is improper.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2181 explains Identifying and Interpreting a35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation MPEP 2131 explains Anticipation

In response to Applicant's arguments, the limitation “control unit” uses the nonce term “unit” and is modified by functional language “control.”  Thus, one skilled in the art would not necessarily know what structure is encompassed by a “unit for control.”
With respect to the application of the 112(a) rejection, the standard is not whether a person of ordinary skill knows that it is common to provide a processor or microprocessor in a refrigerator to perform certain control functions, the standard is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. The recitation of a “unit” does not meet that standard.
Additionally, if a processor is implicit the limitation would be indefinite as a processor or general-purpose computer is not the special purpose computer required to carry out the functions of claims 8, 10, 11, 22, 23 and 25. See MPEP 2180 IIA, IIB
Lastly, with respect to the application of the 112(b) rejection, Applicant is reminded that pursuant to MPEP 2173.03 there must be correspondence between the specification and the claims.  In particular, claims must find support in the specifications and cannot be read apart and independent of the supporting specifications.  Thus, when the specification does not provide a clear understanding of the nonce term “unit” then the necessary support and/or correspondence is not provided.
Accordingly, the rejections are maintained.


 
On pages 14-15 of the remarks, Applicant argues that rejections pursuant to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are improper and correspondingly 112(a) and 112(b) rejections with respect to the limitation “video recording unit.” Is improper.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2181 explains Identifying and Interpreting a35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation MPEP 2131 explains Anticipation

In response to Applicant's arguments, the limitation “video recording unit” uses the nonce term “unit” and is modified by functional language “video recording.”  Thus, one skilled in the art would not necessarily know what structure is encompassed by a “unit for video recording.”
With respect to the application of the 112(a) rejection, the standard is not whether a person of ordinary skill knows that it is common to provide a video recorder to record videos, the standard is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. The recitation of a “unit” does not meet that standard.
Lastly, with respect to the application of the 112(b) rejection, Applicant is reminded that pursuant to MPEP 2173.03 there must be correspondence between the specification and the claims.  In particular, claims must find support in the specifications and cannot be read apart and independent of the supporting specifications.  Thus, when the specification does not provide a clear understanding of the nonce term “unit” then the necessary support and/or correspondence is not provided.
Accordingly, the rejection is maintained.

On page 15 of the remarks, Applicant argues that rejections pursuant to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are improper and correspondingly 112(a) and 112(b) rejections with respect to the limitation “illumination unit.” Is improper.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2181 explains Identifying and Interpreting a35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation MPEP 2131 explains Anticipation

In response to Applicant's arguments, the limitation “illumination unit” uses the nonce term “unit” and is modified by functional language “illumination.”  Thus, one skilled in the art would not necessarily know what structure is encompassed by a “unit for illumination.”
With respect to the application of the 112(a) rejection, the standard is not whether a person of ordinary skill knows that it is common to provide a light bulb to provide illumination, the standard is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. The recitation of a “unit” does not meet that standard.
Lastly, with respect to the application of the 112(b) rejection, Applicant is reminded that pursuant to MPEP 2173.03 there must be correspondence between the specification and the claims.  In particular, claims must find support in the specifications and cannot be read apart and independent of the supporting specifications.  Thus, when the specification does not provide a clear understanding of the nonce term “unit” then the necessary support and/or correspondence is not provided.
Accordingly, the rejection is maintained.


On pages 16-18 of the remarks, Applicant argues with respect to Claims 1 and 5 that Lee et al. (US2014/0300265, hereinafter “Lee”) does not teach " a second sensor configured to detect whether said drawer is at the first location."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2131 explains Anticipation

In response to Applicant's arguments, Lee teaches a second sensor configured to detect whether said drawer is at the first location [0090; where it is disclosed sensors 92, 94 may be spaced apart from each other thereby serving to sense a moved position of the drawer 30.  Additionally, it is disclosed that additional sensors 92, 94 may be provided and spaced as required; See Drawing III below for a position of the sensor based upon the disclosure of 0090].
Accordingly, the rejection is maintained.

The examiner has no comment to Applicant’s rejoinder request.

For at least the reasons above, claims 1-11 remain rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763